DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KIMBERLY WHITE,
                              Appellant,

                                    v.

                   NATIONSTAR MORTGAGE, LLC,
                            Appellee.

                              No. 4D17-3793

                              [June 21, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
09-024083.

   Kimberly White, North Lauderdale, pro se.

  Nancy M. Wallace and Ryan D. O’Connor of Akerman, LLP, Tallahassee,
and William P. Heller of Akerman, LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.